DETAILED ACTION
Claim Status
Claims 1-3 are pending and under current examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there is only one figure and the drawing refers to it as Figure 1. However, 37 CFR 1.84(u)(1) indicates when there is only one drawing, it must not be numbered and the abbreviation FIG must not appear.  Therefore, the figure must be referred to as The Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0057] of the specification refer to Figure 1 but should state The Figure as there is only one figure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is to a method of treating an acne related skin disorder, the method comprising contacting with the skin an acne treatment composition that achieves more than 3 log10 reduction of bacterial growth from control group within 15 second contact with acne causing bacteria, wherein the acne treatment composition comprises; a. a combination of 0.05 to 0.2% w/w rosemary oil, 0.3 to 1% w/w pomegranate extract, 0.2 to 2% w/w licorice extract, and 0.1 to 0.5% w/w orange oil; b. 0.5 to 2% w/w salicylic acid and 0.1 and 1% w/w glycolic acid; c. 0.5 to 10% w/w of one or more emollient solvent selected from 1,3 propanediol, ethylhexylglycerin, butylene glycol, or any combination thereof, d. 0.1 to 3% w/w one or more polymer selected from hydroxypropyl cellulose, hydroxypropyl methyl cellulose, or any combination thereof, and e. 0.1 to 1% w/w one or more zinc salt selected from zinc gluconate, zinc lactate, or any combination thereof. 
Paragraph [0066] of the instant specification is the only description of providing an acne product having a log10 of 3 or more. However, this paragraph references botanical blends 1 and 2 in which botanical blend Botanical Blend 1 contains: Rosemary oil (0.1%), Orange oil (0.2%), Vetiver oil (0.02%), Red sandalwood extract (0.1%), Benzyl alcohol (1%), Plant based 1,3 propanediol (2%). Botanical Blend 2 contains: Pomegranate Extract (0.5%), Rosemary oil (0.1%), Orange oil (0.2%), Vetiver oil (0.02%), Red sandalwood extract (0.1%), Benzyl alcohol (1%), Plant based 1,3 propanediol (2%). However, this particular blend is not taught to have butylene glycol or ethylhexylglycerin or the polymers and zinc salts. Paragraph [0066] is the only mention of log10 reductions and does not refer to a method of treating acne related disorders by contacting the skin with the composition of claim 1. Applying a composition having a combination of 0.05 to 0.2% w/w rosemary oil, 0.3 to 1% w/w pomegranate extract, 0.2 to 2% w/w licorice extract, and 0.1 to 0.5% w/w orange oil; b. 0.5 to 2% w/w salicylic acid and 0.1 and 1% w/w glycolic acid; c. 0.5 to 10% w/w of one or more emollient solvent selected from 1,3 propanediol, ethylhexylglycerin, butylene glycol, or any combination thereof, d. 0.1 to 3% w/w one or more polymer selected from hydroxypropyl cellulose, hydroxypropyl methyl cellulose, or any combination thereof, and e. 0.1 to 1% w/w one or more zinc salt selected from zinc gluconate, zinc lactate, or any combination thereof to the skin to obtain the greater than 3 log10 reduction of bacteria is not disclosed in the instant specification for the composition cliamed. The instant specification only discloses compositions which are suitable for treating acne related disorders with the composition having: 
(a) 0.1 to 1% w/w hydroxypropyl methylcellulose stearoxy ether (hydrophobically modified hydroxypropyl methylcellulose) (HPMCSE polymer);
(b) 0.1 to 1% w/w soluble zinc salt, wherein the soluble zinc salt is zinc gluconate, zinc lactate, zinc acetate, zinc citrate or any combination thereof;
(c) an emulsifying agent, wherein the emulsifying agent comprises: (1) 0.1 to 5% w/w of one more of: behentrimonium methosulfate, cetyl alcohol, stearyl alcohol, butylene glycol, or a cetyl alcohol and butylene glycol blend (referred to as BTMSCB) or any combination thereof; and (2) 0.1 to 5% w/w nonionic self-emulsifying wax (e.g., Polawax™); and
(d) 0.5 to 2% w/w salicylic acid, or 0.5 to 10% w/w benzoyl peroxide, or a combination thereof, however the specification does not appear to disclose applying the claimed composition in the claimed amounts to skin. 
Accordingly, claims 1-3 lack written description. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (US2016/0374352) in view of Modak et al.-hereafter Modak ‘122 (United States Patent Publication 2009/0004122), Modak et al.-hereafter Modak ‘762 (United States Patent Publication 2005/0281762) and Ahn et al. (KR20020078709). 
Claim 1 is to a method of treating an acne related skin disorder, the method comprising contacting with the skin an acne treatment composition that achieves more than 3 log10 reduction of bacterial growth from control group within 15 second contact with acne causing bacteria, wherein the acne treatment composition comprises; a. a combination of 0.05 to 0.2% w/w rosemary oil, 0.3 to 1% w/w pomegranate extract, 0.2 to 2% w/w licorice extract, and 0.1 to 0.5% w/w orange oil; b. 0.5 to 2% w/w salicylic acid and 0.1 and 1% w/w glycolic acid; c. 0.5 to 10% w/w of one or more emollient solvent selected from 1,3 propanediol, ethylhexylglycerin, butylene glycol, or any combination thereof, d. 0.1 to 3% w/w one or more polymer selected from hydroxypropyl cellulose, hydroxypropyl methyl cellulose, or any combination thereof, and e. 0.1 to 1% w/w one or more zinc salt selected from zinc gluconate, zinc lactate, or any combination thereof. The antimicrobial composition of Modak is capable of a greater than 3 log reduction of bacterial growth, see paragraphs [0049], [0152],[0349] [0458]. 
Modak teaches methods of treating acne by application of a composition comprising salicylic acid together with one or more essential oils and botanical extracts, see claim 8. The essential oils include rosemary oil which can be present at 0.05-5% by weight, and the botanical extract includes grapefruit seed extract which can be present at 0.1-5% by weight, see claim 8. Modak teaches that the botanical extract can comprise pomegranate extract in the alternative to grapefruit, see paragraph [0008]. The essential oil in addition to thyme for acne treating formulations can include orange oil at 0.1%, see paragraph [0021] and [0376]. In some embodiments the skin disinfectant formulation contains emollients present from 0.1-10% by weight including hydroxypropyl methyl cellulose, see paragraphs [0354]-[0358]. The composition can include propanediol solvent including 1,3- propanediol present from 0.3-2.0% by weight see paragraphs; [0087], [0356].and [0376]. The acne treating composition can further contain salicylic acid present at 2% by weight, see paragraph [0376] and additional components including resveratrol, and aloe, vitamin E, jojoba oil, tea tree oil, basil oil, see paragraph [0376]. Water is taught to be a solubilizer and Modak’s anti-acne formulations include solubilizer, see paragraph [0376] and [0404].  The inclusion of a 1,3-propanediol solvent enhances the solubility of essential oil, see paragraph [0011]. Modak suggests that the composition can comprise zinc compounds, see paragraphs [0026] and [0080].
Modak does not expressly teach that their composition comprises 0.1-1% glycolic acid; 0.2-2% by weight licorice; 0.01-1% w/w/ one or more zinc salts selected from zinc gluconate, zinc lactate or combination of zinc salts. 
Modak ‘122 teaches that a combination of essential oils with fruit acids results in synergistic antimicrobial activity see paragraphs [0006] and [0041]. Such fruit acids include glycolic acid, see paragraph [0035] and [0074] and such essential oils include orange oil, see paragraphs [0031] - [0032] and [0046] and claims 1-4. Modak ‘122 teaches that the composition can comprise acne products, see paragraph [0060], and claims 1, 10-11. The one or more fruit acids which include glycolic acid are suggested in Modak’122 as being present in an amount of about 0.125 and 2% by weight. 
Modak ‘762 et al. teach compositions which employ combinations of zinc salts to prevent irritation of the skin, see abstract. The zinc composition can be made into an acne treatment product, see paragraph [0287]. The zinc composition is taught to be anti-irritating and can comprise zinc gluconate in one example present at 02-0.3%% see example paragraph [0310]. Gelling agents such as hydroxypropyl methyl cellulose can be present from 0.6-2%, see paragraph [0035] and [0130] and [0268]. The anti-irritant composition can comprise between 0.05-2% one or more zinc salts, together with0.5-5% gelling agents, see paragraph [0268]. 
Anh et al. teach that licorice extract added in acne treating formulations can be added in amounts as it has excellent anti-inflammatory properties, see page 3. The licorice extract can be added to acne treating formulations at 0.01-20% by weight, and achieve their advantageous anti-inflammatory property at about 0.01% by weight, see pages 3-4. 
In view of Modak ‘122, in would have been prima facie obvious to provide a combination of glycolic acid, with the and essential oils of Modak as the combination of the fruit acids acid with essential oils in low amounts is taught to be advantageous, and results in antimicrobial synergism as suggested by the teachings of Modak ‘122 et al. which teaches synergy is achieved via the combination of essential oils with fruit acids.
In view of Modak ‘762, it would have additionally been prima facie obvious to provide Modak with zinc gluconate or zinc acetate salts in amounts inclusive of 0.05-2% by weight. 
One of ordinary skill in the art would have been motivated to do so in order to impart anti-irritant properties to the composition being applied to the skin. There would have been a reasonable expectation of success as Modak ‘762 discloses compositions intended for acne treatment. 
It would have additionally been prima facie obvious to provide licorice in Modak’s compositions in amounts that overlap the instant claimed amount from 0.2-2% by weight.  
One of ordinary skill in the art would have been motivated to do so in view of Anh’s teaching that licorice helps impart excellent anti-inflammatory properties to acne formulations and that amounts of greater than 0.01% provide the desired anti-inflammatory properties. 
Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619